Citation Nr: 9905423	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a schedular rating in excess of 50 percent 
for the period from September 8, 1993 through July 31, 
1995 for small bowel obstruction, status post laparotomy, 
status post appendectomy, status post incisional hernia 
repair and status post segmental resection of the terminal 
ileum.

2. Entitlement to an increased rating for small bowel 
obstruction, status post laparotomy, status post 
appendectomy, status post incisional hernia repair and 
status post segmental resection of the terminal ileum, 
evaluated as 60 percent disabling, effective August 1, 
1996.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1982 and from January 1986 to February 1992.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision in April 1995, the RO granted service connection for 
small bowel obstruction, status post laparotomy, status post 
appendectomy, and status post incisional hernia repair.  A 10 
percent evaluation was assigned, effective September 8, 1993.  
The veteran continued to disagree with the assigned rating.  
Based on the receipt of additional evidence, the RO, by 
rating action in May 1996, recharacterized the service-
connected disability as small bowel obstruction, status post 
laparotomy, status post appendectomy, status post incisional 
hernia repair and status post segmental resection of the 
terminal ileum, and assigned a 40 percent schedular 
evaluation, effective August 1, 1995.  

The veteran testified at a hearing at the RO in August 1996.  
Thereafter, a hearing officer, in May 1997, assigned a 50 
percent evaluation, effective September 8, 1993, and a 60 
percent evaluation, effective August 1, 1995.  In this 
regard, the Board notes that temporary total rating 
disability ratings under the provisions of 38 C.F.R. § 4.30 
(1998) were assigned following hospitalizations in April 
1994, June 1995, June 1996 and January 1997.  This decision 
will consider the propriety of the schedular ratings 
assigned.  

The Board notes that numerous additional issues were 
adjudicated by the RO in the April 1995 rating decision.  The 
veteran's initial notice of disagreement only concerned the 
issue of an increased rating for the gastrointestinal 
disability.  Subsequently, the RO construed an April 1996 
statement from her as a notice of disagreement with respect 
to these other issues, and a supplemental statement of the 
case was sent to her in May 1996.  She was advised that she 
had sixty days in which to perfect her appeal as to those 
issues.  Since a timely substantive appeal was not received, 
this decision will be limited to the issues noted on the 
cover page.

Finally, the Board notes that a total rating based on 
individual unemployability due to service-connected 
disability was assigned by the RO in a July 1998 rating 
decision.  The rating was effective April 1996.  It does not 
appear that the veteran has, as yet, submitted a notice of 
disagreement with respect to the effective date of the award 
of the total rating.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed.Cir. 1997) (implicitly overruling West v. Brown, 
7 Vet. App. 329, 331-32 (1995) (en banc)).  Since the letter 
advising her of this action was dated July 20, 1998, the 
veteran has one year from this date to initiate her appeal by 
submitting a notice of disagreement.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Prior to August 1995, the veteran's gastrointestinal 
disability was manifested by adhesions, recurrent small 
bowel obstructions, and abdominal pain, and was not 
productive of more than severe impairment.

3. The veteran underwent a resection of the terminal ileum in 
June 1995.  

4. Her gastrointestinal disability is manifested by weight 
loss and abdominal pain.






CONCLUSIONS OF LAW

1. A schedular rating in excess of 50 percent for the period 
from September 8, 1993 through July 31, 1995 for small 
bowel obstruction, status post laparotomy, status post 
appendectomy, status post incisional hernia repair and 
status post segmental resection of the terminal ileum is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.114, Diagnostic Codes 7301, 7328 (1998).

2. A rating in excess of 60 percent for small bowel 
obstruction, status post laparotomy, status post 
appendectomy, status post incisional hernia repair and 
status post segmental resection of the terminal ileum is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.114, Diagnostic Codes 7301, 7328 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The United States Court of Veterans Appeals 
(Court) has held that a well-grounded claim is one which is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of her service-connected 
gastrointestinal disability that are within the competence of 
a lay party to report are sufficient to conclude that her 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
further development is necessary in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran 
underwent several surgical procedures, including an 
appendectomy in May 1986, a laparotomy for small bowel 
obstruction with lysis of adhesions in September 1990, and an 
incisional hernia repair in September 1991.  On the 
separation examination in December 1991, the abdomen and 
viscera were evaluated as normal.  It was noted that the 
veteran weighed 120 pounds.

The veteran was hospitalized in a service department facility 
in February 1993 for non-specific abdominal pain, which 
settled with conservative management.  The diagnosis was 
acute abdominal pain.

The veteran was again hospitalized in a service department 
facility from June to July 1993.  She complained of lower 
abdominal pain for several weeks with increasing pain and 
nausea and vomiting prior to admission.  She was seen at 
another facility and given medication for possible pelvic 
inflammatory disease.  An examination disclosed that the 
abdomen had mild direct lower tenderness with a questionable 
mass in the left lower quadrant.  A pelvic examination 
revealed a question of a mass in the left adnexa, plus there 
was significant cervical motion tenderness.  During the 
hospitalization, she had two episodes of abdominal distention 
and pain, mimicking a small bowel obstruction.  A small bowel 
follow through X-ray study revealed no site of obstruction.  
The diagnoses were pelvic inflammatory disease, resolved, and 
abdominal pelvic adhesions, persistent.

A CT scan of the abdomen in July 1993 revealed an apparent 
small bowel wall thickening involving the jejunum and 
terminal ileum.  There was an apparent left upper quadrant 
soft tissue density which was suspicious for an enteroenteric 
intussusception.  

A small bowel enteroclysis in July 1993 revealed filling 
defects within the small bowel which might represent 
leiomyomas or lipomas.  It also showed questionable 
separation of small bowel loops along the proximal duodenum 
which might be secondary to intra-abdominal lesions.  A mass 
lesion could not be excluded.  

On service department hospitalization in July 1993, the 
veteran stated that about one month earlier, she started 
developing some pelvic type pain.  It was noted that she 
continued to have intermittent lower abdominal pain with 
nausea and vomiting.  On the day of admission, she developed 
an acute onset of right lower quadrant pain, greater than 
other areas, which was severe and excruciating.  The pain was 
constant and intolerable.  An examination showed exquisite 
right lower quadrant tenderness with percussion tenderness 
and cough tenderness.  She was in the knee-chest position and 
could not straighten out.  She attempted to remain as still 
as possible and had frank rebound.  During the 
hospitalization, she underwent an exploratory laparotomy with 
lysis of adhesions. The proximal jejunum was normal.  All 
remaining small bowel was markedly adhesed with the worst 
areas being the hollow of the pelvis and in the mid-abdomen.  
There was no intussusception.  In the pelvis, there was a 
twist of small bowel which was markedly dilated, but no 
proximal obstruction to this.  The diagnosis was small bowel 
obstruction.  

The veteran was again hospitalized in a service department 
facility from January to February 1994.  She was admitted for 
right lower quadrant pain which had been persistent for 
several months.  It was noted that she had point tenderness 
over the appendectomy scar in the right lower quadrant.  On 
ultrasound, she had pelvic ascites of unknown etiology.  
While hospitalized, the veteran underwent a diagnostic 
paracentesis which revealed a transudate.  Subsequent 
ultrasounds and CT scans were non-diagnostic for any pelvic 
or abdominal pathology.  It was suspected that she had 
decreased absorptive service in her peritoneum, secondary to 
post-inflammatory change peritonitis that had readjusted her 
homeostatic mechanism for fluid reabsorption.  There was no 
evidence throughout the hospitalization for small bowel 
obstruction, persistent nausea or vomiting, or evidence of 
peritonitis.  The diagnoses were right lower quadrant pain, 
etiology undefined, suspect secondary to mechanical problem 
from adhesions from previous surgery, and pelvic ascites, 
etiology unknown.

The veteran was admitted to a service department facility in 
April 1994 for persistent right lower quadrant abdominal pain 
of unknown etiology.  The pain was described as sharp and was 
aggravated by prolonged walking and lifting, with relief of 
pain when the veteran was lying in a supine position.  The 
veteran gave a questionable history of a bulge at the site of 
her pain that spontaneously reduced with lying in the supine 
position.  A nerve block was performed, but there was no 
relief of her symptoms.  An examination showed that she 
weighed 112 pounds.  The abdomen was soft, with normoactive 
bowel sounds.  There was tenderness to palpation without 
guarding over the right lower quadrant.  No bulges could be 
palpated during Valsalva in the right lower quadrant or groin 
regions.  A colonoscopy was normal.  An exploratory 
laparotomy revealed a giant cyst filled with yellow serous 
fluid.  Inferiorly and contained within the cyst was a large 
cyst of the left ovary that was purple in color.  A left 
salpingo-oophorectomy was performed.  Adhesiolysis of all of 
the small and large bowel was also performed.  The diagnosis 
was hemorrhagic corpus cyst of the left ovary contained 
within a giant benign cyst of the abdomen.

The veteran was afforded a general medical examination by the 
Department of Veterans Affairs (VA) in August 1994.  She 
reported progressive abdominal pain since 1986.  It was noted 
that she had done well until September 1991 when she 
developed another small bowel obstruction due to adhesions.  
It was reported that she developed signs of other ascites on 
CT scan obtained for abdominal pain.  She stated that she had 
abdominal surgeries in July 1993 and April 1994.  She stated 
that the abdominal pain was constant, and kept her awake at 
night.  She indicated that the cyst had recurred.  She was 
receiving steroid injections to relieve the pain.  An 
examination of the abdomen showed resistance to palpation, 
and flat percussion was noted on the lower abdomen.  The 
umbilicus was flattened.  The impression was recurrent bowel 
obstruction, adhesions with chronic abdominal pain.  

The veteran was seen in the emergency room of a service 
department hospital in June 1995 for treatment of lower 
abdominal pain for two days.  It was reported that she had 
been hospitalized at another service department facility the 
previous month and was found to have a fluid collection in 
the pouch of Douglas.  An exploratory laparotomy during the 
previous admission apparently found a large collection of 
what seemed to be transudated fluid in the cul-de-sac.  A 
right hemorrhagic luteum cyst and a fibroid on the posterior 
surface of the uterus were also found.  These were removed.  
On examination, the abdomen felt slightly full.  There was 
generalized tenderness across the lower abdomen, particularly 
in the midline.  There were both percussion and rebound 
tenderness in this area.  No masses were detected.  The 
veteran had no upper abdominal component to the pain or 
tenderness.  She was admitted for treatment.  Abdominal films 
and a pelvic ultrasound confirmed the presence of a cystic 
mass in the cul-de-sac.  The rest of the abdomen was checked, 
and no evidence of ascites was noted.  There were no other 
masses or problems.  The abdominal film suggested possibly 
displacement of the intestine from the abdomen.  The 
diagnoses were pelvic abscess, and fluid collection, 
increasing in size. 

The veteran was transferred to a private hospital in June 
1995 due to the increasing size of the cyst.  A CT scan 
showed a moderate degree of small bowel distention compatible 
with small bowel obstruction.  An exploratory laparotomy 
showed that she had extensive adhesions of the small bowel 
extending from the anterior abdominal wall from the ligament 
of Treitz down to the cecum.  The terminal ileum and cecum 
were somewhat in the rotated position, with internal hernia 
rent opening.  The terminal ileum appeared to be herniated 
through this area and somewhat twisted on itself.  Extensive 
lesions were completely lysed.  The left ovary and tube had 
been removed from previous surgery.  The right ovary showed a 
small cyst and no tumor or abnormal lesion beside the 
adhesions.  There was no abscess.  The terminal ileum showed 
a scar and deformity and stricture.  It was necessary to 
resect about six inches of the terminal ileum and side-to-
side anastomosis was carried out.  There was no evidence of 
retroperitoneal or mesenteric mass or cyst.  It was reported 
that the veteran had a very delayed and long recovery from 
the surgery due to her extensive bowel adhesions and 
extensive enterolysis.  Her bowel function returned on the 
12th postoperative day.  The diagnoses were small bowel 
obstruction with internal hernia of the small bowel at the 
terminal ileum and cecum area due to extensive adhesions from 
previous multiple abdominal surgeries and status post 
multiple previous abdominal surgeries.

In a statement dated April 1996, a private physician reported 
that he had examined the veteran that day.  The veteran 
related a thirty-pound weight loss over the past couple of 
months, but she did not have any symptoms of malabsorption.  
The physician indicated that the veteran had a tremendous 
adhesion problem.  He was at a loss to explain her ascites 
which were benign in nature.  

Private medical records dated in 1996 and 1997 have been 
associated with the claims folder.  The veteran was seen in 
April 1996 for evaluation of abdominal pain and recurrent 
small bowel obstruction.  It was noted that she had had an 
appendectomy with rupture, and resulting adhesions.  Despite 
the fact that she had undergone seven surgeries for small 
bowel obstruction, adhesiolysis and control of ascites, she 
remained symptomatic.  On a typical day, she experienced 
constant suprapubic abdominal pain.  The pain was relatively 
tolerable, although it might awaked her at night as it 
worsened, and every several days, it would become more 
severe, lasting from one to ten hours.  During the more 
severe episodes, she experienced diarrhea, pain radiating to 
the back or hip, and some nausea and vomiting.  The more 
pronounced episodes led to hospitalization and surgery.  It 
was indicated that she had lost forty pounds since her post 
pregnancy weight of 140, to a current weight of 100 pounds.  
Her baseline weight prior to pregnancy was 120 pounds.  

The impression was that the veteran presented a complex 
picture of recurrent small bowel obstruction due to adhesions 
with chronic pain, unexplained ascites and significant weight 
loss.  The adhesions could certainly follow from a ruptured 
appendix, although the degree of recurrent problems was quite 
unusual.  The etiology of the ascites was more difficult to 
ascertain.  The examiner wondered about a more systemic 
process in view of her recurrent adhesions.  He noted that 
the diarrhea she reported could be the result of partial 
obstruction, but could be the result of malabsorption or 
maldigestion.  Bacterial overgrowth would be an obvious 
explanation, though diffuse Crohn's disease or other 
enteropathy could also explain these problems.  A CT of the 
abdomen in May 1996 revealed a small bowel mass versus 
recurrent adhesions with abdominal pain, ascites and 
recurrent small bowel obstruction.  A laparotomy was 
performed in June 1996.  When she was the following month, it 
was noted that a pathology report revealed evidence of a 
benign multicystic mesothelioma with associated secondary 
hemorrhagic and inflammatory changes.  The veteran complained 
of postprandial fullness and some dizziness.  She had a sense 
of bloating.  Her bowel pattern had changed from a prior 
erratic pattern of loose and formed stools to production of 
seven to eight formed stools daily which were post prandial.  
She had significant urgency and a sense of incomplete 
evacuation.  She had continued to lose weight since the 
hospitalization, having lost eight pounds.  This was despite 
eating six small meals daily and drinking a supplement.  She 
had continued nausea.  The veteran denied pyrosis, but had 
some dysphagia.  She believed that food was being excreted 
undigested.  She had no incontinence or nocturnal stools.  
She described lower abdominal pain which was constant since 
the surgery.  The impressions were weight loss, postprandial 
fullness and change in bowel pattern, mesothelioma, status 
post recent exploratory laparotomy and resection and history 
of recurrent small bowel obstruction.  It was indicated that 
many of her symptoms were consistent with irritable bowel 
syndrome.  

Another laparotomy was performed in January 1997.  Later that 
month, an esophagastroduodenoscopy revealed multiple gastric 
erosions and antral ulcers.  There was duodenal bulb 
ulceration with erosions of the second part of the duodenum.  

The veteran was afforded a VA examination in April 1998.  She 
reported abdominal pain that had been chronic, and required 
emergency room visits.  She had self-injected Demerol on 
twenty occasions in the previous six months.  An examination 
of the abdomen showed generalized tenderness to light 
palpation.  There was right lower quadrant scarring.  There 
was no incisional hernia, and no organomegaly.  The 
impression was residuals of multiple abdominal surgery, with 
adhesions.

An X-ray study of the abdomen in June 1998 was unremarkable 
apart from the air shadow of the sigmoid colon which appeared 
slightly deviated towards the right.  This might be related 
to the configuration of the pelvic structures.  The bowel gas 
pattern was otherwise unremarkable and nonspecific.  There 
was no evidence of an obstruction or partial obstruction.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

A 50 percent evaluation may be assigned for adhesions of the 
peritoneum which are severe; definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 
7301.  A 50 percent rating is the highest schedular 
evaluation assignable under Diagnostic Code 7301.

A 60 percent evaluation is assignable for resection of the 
small intestine with marked interference with absorption and 
nutrition, manifested by severe impairment of health 
objectively supported by examination findings including 
material loss of weight.  NOTE:  Where the residual adhesions 
constitute the predominant disability, rate under diagnostic 
code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7328.  A 60 
percent rating is the highest schedular evaluation assignable 
under Diagnostic Code 7328.

The record clearly demonstrates that the veteran has 
undergone numerous surgical procedures related to her 
gastrointestinal disorder.  She continues to have significant 
symptoms associated with the disability.  In this respect, 
the Board observes that the clinical findings contained in 
the medical reports, dated prior to the June 1995 
hospitalization, reflect that the veteran received treatment 
for a pelvic inflammatory disease (which resolved), 
persistent pelvic adhesions, and a small bowel obstruction 
(for which she had an exploratory laparotomy with lysis of 
adhesions and a small bowel resection).  Moreover, it is also 
evident that these same reports provide no evidence that the 
veteran suffered from severe impairment of health resulting 
predominantly from a resection of the small intestine, with 
marked interference with absorption and nutrition, 
accompanied by material loss of weight.  Instead, a hospital 
summary (covering the period from January to February 1994) 
indicates diagnoses of right lower quadrant pain, which the 
examiner suspected was secondary to mechanical problems from 
adhesions from previous surgery, and pelvic ascites.  No 
evidence of bowel obstruction, persistent nausea or vomiting, 
or peritonitis was found during the course of this 
hospitalization.  Further, it is of particular significance 
that following a period of inpatient care and convalescence 
in April and May 1994, a VA examination performed in August 
1994 concluded with a diagnosis of adhesions with chronic 
abdominal pain as well as recurrent bowel obstruction.  Given 
this pertinent medical evidence, the Board finds it 
reasonable to conclude that the symptomatology associated 
with the veteran's service-connected gastrointestinal 
disorder more nearly approximated that of a 50 percent rating 
under Diagnostic Code 7301, since the residual adhesions 
constituted the predominant disability.  As such, the Board 
notes that prior to the surgery in June 1995, while the 
evidence revealed that her condition was severe, there was no 
basis on which to assign a schedular rating higher than 50 
percent.

In June 1995, the veteran underwent a laparotomy, during 
which the terminal ileum was resected.  As a result of this 
surgery, the RO assigned a 60 percent schedular rating, 
effective August 1, 1995.  This evaluation was assigned 
pursuant to Diagnostic Code 7328 for resection of the small 
intestine.  The evidence establishes that the veteran has 
experienced a significant weight loss, and there is a 
possible indication of malabsorption.  The fact remains, 
however, that under 38 C.F.R. § 4.114, only one evaluation is 
assigned, which reflects the predominant disability picture.  
Since the veteran is receiving the maximum schedular rating, 
there is no basis on which a higher evaluation may be 
assigned.  


ORDER

A rating in excess of 50 percent for the period from 
September 8, 1993, through July 31, 1995 for small bowel 
obstruction, status post laparotomy, status post 
appendectomy, status post incisional hernia repair and status 
post segmental resection of the terminal ileum is denied.

An increased rating for small bowel obstruction, status post 
laparotomy, status post appendectomy, status post incisional 
hernia repair and status post segmental resection of the 
terminal ileum is denied




		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

